Cook, J.,
delivered the opinion of the court.
At the July term, 1911, of the board of supervisors of Covington county, an order was made extending the-time for the filing of the assessment roll to the first Monday in August. At the August meeting it was ordered that the assessment roll for the fiscal year 1911 be placed on file for the next thirty days for examination. At the September term the following order was. entered upon the minutes of the board:
“It is ordered by the board that the land assessment roll of said county, as filed by S. Barnes, tax assessor,, be and the same is hereby approved as corrected, and the clerk of the court is ordered to make copies thereof as provided by law.”
It appears that at the September term the board of supervisors raised the valuations fixed by the assessor on appellee’s land, and entered upon its minutes an order showing the valuations fixed by the assessor and •raised valuations fixed by the board.
The changes in valuation ordered by the board were not entered on the assessment roll, and the clerk, in making copies of the roll for the tax collector' and auditor of public accounts, copied the roll as made by the assessor. At the October meeting of the board it was discovered that the -changes in the valuations of appel-lee’s' lands ordered by the board had not been made on the assessment roll, whereupon the board entered an order citing appellee to appear at an adjourned meeting-of the board to be held October 11th,- and show cause *375why the assessment roll should not be corrected by them, making the changes on the roll, which the board had ordered to be made at the September term. Notice was. served on appellee five days before the 11th day of October. On October 11, 1911, the board proceeded to enter upon the assessment roll the changes in the valuations, which it had ordered to be made at its September meeting. From this action an appeal was prosecuted to the circuit court, which court overruled and set aside the order, and the board prosecutes this appeal.
When the board approved the assessment roll, and directed the clerk to make copies thereof, could it thereafter recall the roll and have same changed? ;
It was of course the duty of the board of supervisors to see that all changés made by it were entered on the roll. If the board failed to perform this duty, could it afterwards do what it should have done in the first ini-stance ?
The scheme for the assessment and collection of taxes is purely statutory. The assessor is required to assess all property at it true value, and, after he has done so, his assessment is submitted to the board of supervisors for its approval. The board is empowered to equalize-the assessments, and the time when this can be done is fixed by law. . • -
The statute fixes the first Monday in July as the time for the filing'of tbe assessment roll made up by the assessor, but the board of supervisors may extend the time to the first Monday of August, and no longer. -Secr tion 4293, Code of 1906. It is true the board may extend the time for the assessment of property and the filing’ of the assessment roll beyond the first Monday- of August, but this extension of time cannot be made where the assessor makes the assessment. Sections 4294 and 4295, Code 1906. The last-named sections are emeu gency provisions and have no application to the regular assessment contemplated by the statutory scheme.
*376In the present case the board extended the time for the filing of the assessment roll by the assessor to the first Monday in August, and the power for this extension of time is given to the board by section 4293.
In the regular order of things, it is the duty of the board to hold a meeting on the first Monday of August, and “examine the assessment rolls, and hear and determine all exceptions thereto, and shall sit from day to day until the same shall have been disposed of, and all proper corrections shall have been made.” Section 4297, Code 1906. But, if the assessor is given an additional time to file the roll, the meeting to examine, hear exceptions, make corrections, and increase or diminish the valuation of property must be held on the first Monday in September. Section 4298, Code 1906.
By section 4307, Code 1906, the clerk is required to make two fair copies of each roll, “as examined and corrected,” one of which he is required to transmit to the auditor of public accounts, and the other he is required to deliver to the tax collector on or before the first Monday in October.
In the present case the rolls were approved by the auditor.
It seems clear that the legislature intended and did fix a time limit for the preparation and final completion of. the assessment rolls, and no warrant can be found in the statutes for the theory that the board of supervisors is a court of plenary powers to alter the assessment rolls at any time.
In Yazoo Delta Investment Co. v. Suddoth, 70 Miss. 416, 12 So. 246, this court used this language:
• “Manifestly all changes made by the board must be noted on the roll, for it in its completed form, is the warrant upon which the collector acts in collecting the taxes due, and’a copy of the roll filed with the auditor constitutes the charge against the collector for all taxes due to the state.”
*377The statute prescribes the time for the final entries on the books, and commands the board to remain in session from day to day until the books are completed. Obviously, there must be a limit to interferences with the rolls, and, as the law requires the completed roll shall be in the hands of the auditor on or before the first Monday in October, there is no escape from the conclusion that the board must complete its supervisory work before that time. When the board meets to correct, change, and alter the rolls, it must remain on the job until it is completed.
To do the work right, it was the duty of the board to enter on the rolls all changes made by it. If such changes were not noted on the roll, no changes were made, and, the board having adjourned, it no longer possessed the authority to make changes in assessments.
The judgment of the circuit court is affirmed.

Affirmed.